       Case 1:20-cv-00618-SCY-JFR Document 1 Filed 06/25/20 Page 1 of 12



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW MEXICO

  ADRIAN JIM, on Behalf of Himself and            §
  on Behalf of All Others Similarly Situated,     §
                                                  §
         Plaintiff,                               §
                                                  §
  V.                                              §       CIVIL ACTION NO. 1:20-cv-00618
                                                  §
  CORECIVIC OF TENNESSEE, LLC,                    §          JURY TRIAL DEMANDED
                                                  §
         Defendant.                               §
                                                  §

                 PLAINTIFF’S ORIGINAL CLASS ACTION COMPLAINT

        1.      This case challenges Defendant CoreCivic of Tennessee, LLC’s (“Defendant”) long

standing policy of failing to properly compensate its non-exempt correctional and detention

officers for all hours that they work. Specifically, Defendant required Plaintiff Adrian Jim

(“Plaintiff”) and the proposed Class Members to undergo security screenings without pay.

        2.      Plaintiff worked for Defendant exclusively in New Mexico brings this lawsuit

under the New Mexico Minimum Wage Act (“NMMWA”), N.M. Stat. Ann. § 50-4-22 et seq. and

the common law of New Mexico to remedy the illegal pay practice and policy of failing to pay for

all hours worked.

                      SUBJECT MATTER JURISDICTION AND VENUE

        3.      This Court has original jurisdiction over Plaintiff’s claims pursuant to the Class

Action Fairness Act found in 28 U.S.C. § 1332(d)(2). The matter in controversy, exclusive of

interest and costs, exceeds the sum or value of $5,000,000 and is a class action in which there are

in excess of 100 class members and some of the class members are citizens of a state different than

that of Defendant.




                                                 1
          Case 1:20-cv-00618-SCY-JFR Document 1 Filed 06/25/20 Page 2 of 12



          4.     This Court has personal jurisdiction over Defendant because it has purposefully

availed itself of the privileges of conducting activities in the state of New Mexico and established

minimum contacts sufficient to confer jurisdiction. Defendant does business in New Mexico,

advertises in New Mexico, employs workers in New Mexico, and the violations of the law forming

the basis of this lawsuit occurred in New Mexico. Therefore, the assumption of jurisdiction over

Defendant will not offend traditional notions of fair play and substantial justice and is consistent

with the constitutional requirements of due process. Defendant also had and continues to have

continuous and systematic contacts with the State of New Mexico sufficient to establish general

jurisdiction over it.

          5.     Venue is proper in this district under 28 U.S.C. § 1391 because a substantial part

of the acts or omissions giving rise the claims in this Complaint took place in this district.

                         PARTIES AND PERSONAL JURISDICTION

          6.     Plaintiff Adrian Jim is an individual residing in Gallup, New Mexico. Plaintiff

 worked for Defendant as a correctional officer during the class period.

          7.     The New Mexico Class Members are all current and former correctional officers

 and detention officers, and all employees in substantially similar positions, paid on an hourly rate

 basis and who worked in New Mexico for Defendant during at least one week during the four year

 period before the filing of this Complaint to the present.

          8.     Defendant CoreCivic of Tennessee, LLC is a foreign limited liability company

 organized under the laws of Tennessee. Said Defendant can be served with process by serving its

 registered agent Kennedy Moulton & Wells, P.C. at 2201 Third Street NW, Albuquerque, NM

 87102.




                                                   2
       Case 1:20-cv-00618-SCY-JFR Document 1 Filed 06/25/20 Page 3 of 12



                                          COVERAGE

       9.      At all material times, Defendant has been an employer within the meaning of N.M.

STAT. ANN. § 50-4-21(B).

       10.     At all material times, Plaintiff and the Class Members were employees of

Defendant with the meaning of N.M. STAT. ANN. § 50-4-21(C).

                                             FACTS

       11.     Defendant is a company that provides private prison services across the U.S.

Defendant operates in New Mexico and has employed thousands of correctional officers and

detention officers.

       12.     Plaintiff worked as an hourly, non-exempt, correctional officer for Defendant in

New Mexico until 2019.

       13.     The primary job duty of the correctional officers and detention officers, including

Plaintiff, was to manage and oversee the inmate population at the prison centers. The correctional

and detention officers, including Plaintiff, were responsible for the custody and discipline of

inmates and detainees held at correctional and detention centers operated by Defendant. Among

other duties, the correctional and detention officers searched for contraband and provided security,

count, feed, and supervised detainees and inmates.

       14.     Given the nature of the business, Defendant’s facilities are secured by locked doors

and metal detectors.

       15.     When the correctional and detention officers, including Plaintiff, arrived at the

prison centers, they were required to undergo a security screening.

       16.     During the security screening, the correctional and detention officers, including

Plaintiff, emptied their pockets, emptied their bags, removed their shoes, removed their belts,



                                                 3
       Case 1:20-cv-00618-SCY-JFR Document 1 Filed 06/25/20 Page 4 of 12



removed their jackets, removed all metal objects, and submitted any personal items in their

possession for inspection.

       17.     They then walked through a metal detector and underwent a further search if any

metal objects were detected. After clearing the metal detector, the correctional and detention

officers were able to gather their belongings.

       18.     The correctional and detention officers then put on their shoes, belts, and jackets.

       19.     After clearing the metal detector, the correctional and detention officers then had

to pass through several security doors. This activity occurred prior to the correctional and

detention officers, including Plaintiff, “clocking in” for time recording purposes.

       20.     This security screening time lasted approximately 10-20 minutes per day and went

uncompensated by Defendant.

       21.     However, this time should have been compensated by Defendant.

       22.     The security screenings were required by Defendant and Plaintiff and the Class

Members were told in advance the time they were required to be at the prison centers.

       23.     The security screenings were also necessary to the principal work performed by the

officers – to provide security in the prisons and to search for contraband. The security screenings

were also undertaken on Defendant’s premises, were controlled and required by Defendant, and

undertaken primarily for the benefit of Defendant and Defendant’s business.

       24.     Indeed, Defendant required the correctional and detention officers to undergo this

screening for the purposes of overall safety in the prison and to prevent the officers from

inadvertently or intentionally bringing contraband into the prison centers.

       25.     These security screenings prevented weapons and other contraband from entering

the prison, and in doing so, was necessarily tied to the correctional and detention officers’ work of



                                                 4
       Case 1:20-cv-00618-SCY-JFR Document 1 Filed 06/25/20 Page 5 of 12



providing security and searching for contraband. Thus, the security screening and the work of the

correctional and detention officers shared the same purpose. In fact, the screening time was tied to

the productive work of supervising and providing security by the officers.

       26.      Defendant could not have eliminated the screenings altogether without impairing

the officers’ ability to complete their work. If Defendant forego the security screening, officers

could inadvertently or intentionally bring weapons or other contraband into the prison. The

introduction of weapons and other contraband into the prison would most certainly result in a less

secure prison and would impair the officers’ ability to provide security, supervise the

inmates/detainees, and search for contraband.

       27.      Additionally, preventing weapons and other contraband from entering the prison

was an essential element of the officers’ job duties with the ultimate purpose to maintain a secure

prison environment.

       28.      Plaintiff and the Class Members were non-exempt employees.

       29.      Plaintiff and the Class Members were paid on an hourly rate basis.

       30.      When they worked more than forty hours in a workweek, they were entitled to

overtime pay.

       31.      The pre-shift activities identified above were not incidental activities for the

Plaintiff and Class Members, but instead, this time was integral and indispensable to their principal

activity and is compensable.

       32.      Although Defendant employed electronic “clocking in” technology, this

technology was not made accessible to Plaintiff and the Class Members before the security

screening.




                                                 5
       Case 1:20-cv-00618-SCY-JFR Document 1 Filed 06/25/20 Page 6 of 12



       33.     Due to the substantial pre-shift work, Plaintiff and the Class Members were not

paid for all time worked each day and are owed significant unpaid wages.

       34.     Defendant’s method of paying Plaintiff and the Class Members in violation of New

Mexico law was willful and was not based on a good faith and reasonable belief that their conduct

complied with the law. Defendant knew the requirement to pay for all time worked, but

intentionally and/or recklessly chose not to do so.

     COUNT ONE: VIOLATION OF THE NEW MEXICO MINIMUM WAGE ACT

       35.     Plaintiff incorporates by reference the allegations in the preceding paragraphs.

       36.     At all relevant times, Defendant has been, and continues to be, an “employer”

within the meaning of the NMMWA. At all relevant times, Defendant has employed and continues

to employ, “employees,” including the Class Members and Plaintiff, within the meaning the

NMMWA.

       37.     The NMMWA requires payment of one and one-half times the employee’s regular

rate for each hour worked per week over 40 hours. N.M. STAT. ANN. § 50-4-22(D).

       38.     As a result of the foregoing conduct, as alleged, Defendant has failed to pay wages

due under the NMMWA, thereby violating, and continuing to violate, the NMMWA.

       39.     Plaintiff brings his claims on behalf of himself and all similarly situated employees

pursuant to N.M. STAT. ANN. § 50-4-26(C)-(E) which authorizes a private cause of action for

Plaintiff and the Class Members to recover their unpaid wages plus interest, an additional amount

equal to twice the unpaid or underpaid wages, as well as costs of court and attorneys’ fees.

                             COUNT TWO: BREACH OF CONTRACT

       40.     Plaintiff realleges and incorporates all allegations contained in the foregoing

paragraphs.



                                                 6
       Case 1:20-cv-00618-SCY-JFR Document 1 Filed 06/25/20 Page 7 of 12



       41.     This claim is being pursued for those weeks in which the total number of hours

worked by the Plaintiff and Class Members was less than 40 hours.

       42.     A valid and enforceable agreement existed between Plaintiff and Defendant, and

the Class Members and Defendant, the terms and conditions of which include, but are not limited

to, an agreement by Plaintiff and the Class Members to perform services for Defendant, and for

Defendant to pay Plaintiff and the Class Members at an agreed hourly rate for all time in which

they performed compensable work.

       43.     Plaintiff and the Class Members duly performed under the agreement at

Defendant’s direction and for its benefit.

       44.     Defendant failed and refused to perform its obligations under the agreement by

failing to pay for all hours worked by the Plaintiff and Class Members.

       45.     Plaintiff and the Class Members are entitled to recover damages from these

breaches for the last three years.

       46.     Plaintiff and the Class Members are entitled to attorney’s fees for such breach of

contract.

                            COUNT THREE: QUANTUM MERUIT

       47.     Plaintiff incorporates all allegations contained in the foregoing paragraphs.

       48.       Plaintiff asserts that he and each Class Member provided valuable services to

Defendant, that Defendant accepted those services, and that Defendant had reasonable notice that

Plaintiff and the Class Members expected to be compensated for their services furnished to

Defendant.

       49.     The reasonable value of the services provided but not paid for by Defendant with

respect to this Rule 23 claim is the difference between the number of hours said Class Members



                                                 7
       Case 1:20-cv-00618-SCY-JFR Document 1 Filed 06/25/20 Page 8 of 12



were paid in non-overtime weeks and the number of hours they actually worked, multiplied by

each Class Member’s then-applicable hourly rate as identified on their pay records. Alternatively,

the reasonable value of the service provided but not paid for by Defendant is the average hourly

rate for similar employees in New Mexico. However, in no event is the reasonable value of the

services provided but not paid for by Defendant less than the applicable minimum wage rate in

New Mexico for each hour worked.

                                 COUNT FOUR: UNJUST ENRICHMENT

       50.     Plaintiff incorporates all allegations contained in the foregoing paragraphs.

       51.     Defendant has been unjustly enriched at the expense of Plaintiff and the Class

Members by failing to pay for work performed by Plaintiff and the Class Members.

       52.     Defendant knowingly and/or intentionally accepted the benefit of the work

performed by Plaintiff and the Class Members, despite its policy and practice of failing to pay

Plaintiff and the Class Members for such work. In particular, Defendant received the benefit of

the labor and services provided by Plaintiff and the Class Members.

       53.     Such conduct demonstrates bad faith and undue advantage on the part of Defendant.

       54.     It would be unjust and inequitable for Defendant to retain the benefit of the unpaid

work performed by Plaintiff and the NM Law Class Members in non-overtime weeks.

                         RULE 23 CLASS ACTION ALLEGATIONS

       55.     Plaintiff incorporates by reference the allegations in the preceding paragraphs.

       56.     Plaintiff brings his overtime and common law claims as a Rule 23 class action on

behalf of the following class:

               All current and former correctional officers and detention officers, and all
               employees in substantially similar positions, paid on an hourly rate basis
               and who worked in New Mexico for Defendant during at least one week
               during the four year period before the filing of this Complaint to the present.

                                                 8
       Case 1:20-cv-00618-SCY-JFR Document 1 Filed 06/25/20 Page 9 of 12




        57.      Although Plaintiff does not know the precise number of members of the proposed

class, Plaintiff believes there are more than 40 individuals that fit into the class.

        58.      The members of the class are so numerous that their individual joinder is

impractical.

        59.      The identity of the members of the class is readily discernible from Defendant’s

records.

        60.      Plaintiff and the proposed class on one hand, and Defendant on the other, have a

commonality of interest in the subject matter and remedy sought, namely back wages plus

penalties, interest, attorneys’ fees and the cost of this lawsuit.

        61.      Common questions of law and fact exist to all members of the class. These

questions predominate over the questions affecting individual class members. These common legal

and factual questions include, but are not limited, to the following:

              a. Whether Plaintiff and the Class Members performed compensable work without
                 pay;

              b. Whether security screening time is compensable under New Mexico law;

              c. Whether Plaintiff and the Class Members worked hours in excess of forty hours
                 per work week; and

              d. Whether Plaintiff and the Class Members were denied overtime pay at a rate not
                 less than one and one half times their regular rate under New Mexico law.

        62.      These and other common questions of law and fact, which are common to the

members of the class, predominate over any individual questions affecting only individual

members of the class.




                                                   9
      Case 1:20-cv-00618-SCY-JFR Document 1 Filed 06/25/20 Page 10 of 12



        63.     Plaintiff’s claims are typical of the claims of the classes because Plaintiff was not

paid wages in accordance with New Mexico law just as it did with other New Mexico Class

Members.

        64.     Plaintiff is an adequate representative of the class because his interests do not

conflict with the interests of the classes that he seeks to represent. Plaintiff has retained competent

counsel, highly experienced in complex class action litigation, and they intend to prosecute this

action vigorously. The interests of the class will be fairly and adequately protected by Plaintiff and

his counsel.

        65.     The class action under New Mexico state law is superior to other available means

for the fair and efficient adjudication of the state law claims of Plaintiff and the New Mexico Class

Members. The injuries suffered by each individual class member are relatively small in

comparison to the burden and expense of individual prosecution of a complex and extensive

litigation necessitated by Defendant’s conduct. It would be virtually impossible for members of

the classes individually to redress effectively the wrongs done to them; even if the members of the

class could afford such individual litigation, the court system could not. Individualized litigation

presents the possibility for inconsistent or contradictory judgments. Individualized litigation

increases the delay and expense to all parties and to the court system presented by the complex,

legal and factual issues of the case. By contrast, the class action presents far fewer logistical issues

and provides the benefits of a single adjudication, economy of scale and comprehensive

supervision by a single court.

                                              JURY DEMAND

        66.     Plaintiff and Class Members hereby demand trial by jury on all issues.




                                                  10
Case 1:20-cv-00618-SCY-JFR Document 1 Filed 06/25/20 Page 11 of 12



                                          PRAYER

67.      For these reasons, Plaintiff prays for:

      a. An order certifying this case as a class action under Rule 23 for the New Mexico
         law claims;

      b. A judgment against Defendant awarding Plaintiff and the Class Members, and New
         all their unpaid wages, overtime compensation, and liquidated damages;

      c. An order awarding attorneys’ fees, costs, and expenses;

      d. Pre- and post-judgment interest at the highest applicable rates; and

      e. Such other and further relief as may be necessary and appropriate.

                                          Respectfully submitted,

                                          By: /s/ Don J. Foty
                                          Don J. Foty
                                          Texas State Bar No. 24050022
                                          HODGES & FOTY, L.L.P.
                                          4409 Montrose Blvd, Ste. 200
                                          Houston, TX 77006
                                          Telephone: (713) 523-0001
                                          Facsimile: (713) 523-1116
                                          Email: dfoty@hftrialfirm.com

                                          Anthony J. Lazzaro
                                          Ohio Bar No. 0077962
                                          Will apply for admission Pro Hac Vice
                                          THE LAZZARO LAW FIRM, LLC
                                          920 Rockefeller Building
                                          614 W. Superior Avenue
                                          Cleveland, Ohio 44113
                                          Phone: 216-696-5000
                                          Facsimile: 216-696-7005
                                          Email: anthony@lazzarolaw.com

                                          Hans A. Nilges
                                          Ohio Bar No. 076017
                                          Will apply for admission Pro Hac Vice
                                          NILGES DRAHER, LLC
                                          7266 Portage Street, N.W. Suite D
                                          Massillon, OH 44646
                                          Tel: (330) 470-4428

                                           11
Case 1:20-cv-00618-SCY-JFR Document 1 Filed 06/25/20 Page 12 of 12



                                Fax: (330) 754-1430
                                Email: hans@ohlaborlaw.com

                               ATTORNEYS FOR PLAINTIFF AND CLASS
                               MEMBERS




                                12
